Per Curiam.

The sale in this case is within the principle of Fish v. Fitcher, and an evasion of the act of 1788.-— Under that law, the negro acquired a right not to be sold ; an important right which secured him against a change of master: he also acquired a further right of being free, if that right was invaded. These rights the proviso of the repealing act of 1801 continued to him unimpaired, for it is not possible to suppose that the legislature intended to leave all slaves imported between June 1785, and October 1801 out of the protection of every law. Judgment must therefore be for the plaintiff.